NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


              CITY OF CASA GRANDE, Petitioner Employer,

      AZ MUNICIPAL RISK RETENTION POOL, Petitioner Carrier,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                  PETER BENZING, Respondent Employee.

                             No. 1 CA-IC 20-0017
                               FILED 12-22-2020


               Special Action - Industrial Commission
                     ICA Claim No. 20190-220066
              Carrier Claim No. BCLM WC000000073838
        The Honorable Paula R. Eaton, Administrative Law Judge

                                  AFFIRMED


                                   COUNSEL

Jardine, Baker, Hickman & Houston, P.L.L.C., Phoenix
By Stephen C. Baker
Counsel for Petitioner Employer/Carrier
Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent

Taylor & Associates, P.L.L.C., Phoenix
By Thomas C. Whitley, Nicholas C. Whitley
Counsel for Employee


                      MEMORANDUM DECISION

Acting Presiding Judge David B. Gass delivered the decision of the Court,
in which Judge Michael J. Brown and Judge Lawrence F. Winthrop joined.


G A S S, Judge:

¶1             This case concerns the ability of third-parties to attend
hearings before the Industrial Commission of Arizona. The city of Casa
Grande and the Arizona Municipal Risk Retention Pool (collectively, Casa
Grande) appeal a Commission order allowing Senator Paul Boyer to attend
Peter Benzing’s workers’ compensation hearings. Finding no abuse of
discretion or legal error, we affirm the order.

              FACTUAL AND PROCEDURAL HISTORY

¶2             Benzing worked as a Casa Grande firefighter for ten years. In
2018, he was diagnosed with “an aggressive form of prostate cancer.” He
filed a workers’ compensation claim alleging his cancer is an occupational
disease. See A.R.S. § 23-901.01.B.2 (presumption certain cancers in
firefighters “arise out of employment”). Casa Grande denied his claim.

¶3            Benzing requested a hearing to challenge the denial. He then
requested permission for a union representative and Boyer to attend the
hearing. In a letter to the Commission’s Administrative Law Judge (ALJ),
Benzing said he considered the union representative “a part of my extended
family and would value his presence at my hearing.”

¶4            Boyer is a cosponsor of two proposed amendments to § 23-
901.01. Benzing’s said he requested Boyer’s presence because:

      There are obvious problems with the way the law has been
      written and Mr. Boyer would only benefit from observing the
      legal process to better understand why the intention of HB


                                     2
                    CASA GRANDE/AZ v. BENZING
                         Decision of the Court

       2161 is getting dragged through the courts. He then can make
       an informed decision on how best to rewrite the bill so it can
       work as it was intended to.

Benzing also gave Boyer full access to the claim file. See A.A.C. R20-5-108.C
(claimant may authorize non-party access to a claim file).

¶5           Casa Grande objected to Benzing’s request. Though Casa
Grande accepted the benefit of “having the union representative present for
moral support,” it saw no similar reason for Boyer’s presence at the hearing.
Casa Grande further argued Boyer’s attendance “could be viewed as an
improper attempt by the legislative branch to influence hearings at the
Industrial Commission.”

¶6        Counsel for Casa Grande concluded the opposition
memorandum with the following concession:

       Therefore, I think the Administrative Law Judge is within her
       discretion to either allow the union representative or not to
       appear. In regard to Senator Boyer, I think it is also within the
       Administrative Law Judge’s discretion as to whether or not
       Senator Boyer can attend, but I think his presence, whether
       accurate or not, creates the potential sense for undue
       influence.

¶7             With no controlling statute or rule, the ALJ looked to an
Attorney General opinion, which states, “[W]here the countervailing
interests of confidentiality, privacy or the best interests of the state should
be appropriately invoked to prevent inspection . . . the officer or custodian
may refuse inspection [of claim files].” See Op. Ariz. Att’y Gen. I86-090, 1986
WL 81279, at *4. The ALJ found “these same balancing factors should be
applied when considering the attendance of non-parties at hearing.”

¶8             Applying this balancing test, the ALJ noted Benzing “waived
any privacy or confidentiality concerns regarding his personal employment
or medical information.” And Casa Grande “raised no objection that relates
to [its own] privacy or confidentiality interests.” The ALJ granted Benzing’s
request after concluding Boyer’s “mere presence in the room does not
constitute undue influence or the appearance of undue influence.”

¶9             Casa Grande moved for review of the ALJ’s order, arguing
Boyer had “no identifiable interest . . . that would warrant allowing him to
attend in detriment to [Casa Grande’s] privacy interest.” Casa Grande said,
“[a]s a result of the adverse publicity generated by the Benzing case and


                                      3
                      CASA GRANDE/AZ v. BENZING
                           Decision of the Court

others,” its first two expert witnesses withdrew from the case and “any
other case involving [f]ire[f]ighters.”

¶10           Citing the same Attorney General opinion used by the ALJ,
Casa Grande invoked a privacy interest in its new expert witnesses’
“educational history, work history, salaries and fees for participating in
[independent medical examinations].” It argued Boyer’s attendance at the
hearing could “subject[] both experts to unwarranted public attention and
forc[e] them out of the arena for testifying in [f]ire[f]ighter cases.”

¶11            In response, Benzing argued the Attorney General’s opinion
spoke only of the claimant’s privacy interests, which he voluntarily waived.
Benzing also noted the information Casa Grande sought to protect is
already publicly available because its experts have previously “created
reports for, or testified in numerous cases.”

¶12            The ALJ affirmed her prior order, finding “[a]dverse publicity
or the acts of third parties do not constitute sufficient reason to preclude
Senator Boyer from attending.” Casa Grande timely appealed. This court
has jurisdiction under Article 6, Section 9, of the Arizona Constitution, and
A.R.S. §§ 12-120.21.A.1, 23-951.A.

                                  ANALYSIS

¶13            “This court deferentially reviews factual findings of the ALJ,
but independently reviews any legal conclusions.” Young v. Indus. Comm’n,
204 Ariz. 267, 270, ¶ 14 (App. 2003); see also Janusz v. Ariz. Dep’t of Econ. Sec.,
157 Ariz. 504, 506 (App. 1988) (review of administrative agency decisions
“is limited to determining whether the decision is supported by substantial
evidence and is within the range of permissible agency dispositions.”)

¶14           Casa Grande first argues no “statute, rule or regulation . . .
allows anyone other than interested parties to attend a hearing over another
party’s objection.” But Arizona law grants the ALJ broad discretion over
hearing procedures. Subsection 23-941.F provides “[e]xcept as otherwise
provided in this section and rules of procedure established by the
[C]ommission, the administrative law judge . . . may conduct the hearing in
any manner that will achieve substantial justice.” (Emphasis added.) Casa
Grande cites no statute or rule prohibiting the attendance of third-parties at
Commission hearings. Indeed, its initial opposition to Benzing’s request
conceded the ALJ has “discretion as to whether or not Senator Boyer can
attend.”




                                        4
                     CASA GRANDE/AZ v. BENZING
                          Decision of the Court

¶15            Casa Grande next argues the ALJ failed to consider
adequately the competing interests implicated by Boyer’s presence at the
hearing. It essentially asks us to reweigh the evidence, which this court will
not do. See, e.g., State v. Lee, 189 Ariz. 590, 603 (1997) (“an appellate court
will not reweigh the evidence”); Janusz, 157 Ariz. at 506 (“we will examine
the record to determine whether the decision was unreasonable . . . [but] we
will not reweigh the evidence”); Merkens v. Fed. Ins. Co., 237 Ariz. 274, 279,
¶ 24 (App. 2015) (“We will not reweigh evidence on appeal.”).

¶16           Here, the ALJ sought to balance “the countervailing interests
of confidentiality, privacy [and] the best interests of the state.” See Op. Ariz.
Att’y Gen. I86-090, 1986 WL 81279, at *4. Contrary to Casa Grande’s
arguments, reasonable evidence supports the ALJ’s order.

¶17             Casa Grande presented no evidence, beyond mere
speculation, Boyer’s presence would unduly influence, or appear to unduly
influence, the ALJ’s ultimate decision on the merits of Benzing’s claim. Casa
Grande also failed to provide any legal support for a purported privacy
interest in its witnesses’ educational information and work history. But see
id. at *6 (discussing a privacy interest in “details of the claimant’s work-
related injury or disability, the claimant’s medical history, [and] important
facts concerning a claimant’s employment history”) (emphasis added).

¶18           In contrast, Benzing waived his confidentiality and privacy
interests and provided concrete reasons for granting Boyer access to the full
claim file and inviting him to the hearing. And Casa Grande does not
explain how Boyer’s presence will negatively impact its rights and interests
while the attendance of Benzing’s union representative will not.

¶19           In the absence of a statutory or regulatory prohibition, the
Commission’s ALJs have broad discretion over hearing procedures. See
A.R.S. § 23-941.F. On this record, we find no abuse of that discretion.

                                CONCLUSION

¶20          The ALJ’s order granting Boyer permission to attend
Benzing’s hearing is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA
                                         5